IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TIM E. HOLZ,                                : No. 621 MAL 2016
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
G. REESE, LT. SCALPONE, DAVID J.            :
EBBERT, J. L. NORWOOD, D. COOMBE,           :
T. DEDRICK,                                 :
                                            :
                   Respondents              :

TIM E. HOLZ,                                : No. 622 MAL 2016
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
J.L. NORWOOD, D.J. EBBERT, SUSAN            :
HEATH, D. WILSON, T. BUTLER, SUE            :
STOVER, MR. HENDRICKSON, R.                 :
BINGAMAN AND D. LANGTON,                    :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

     AND NOW, this 18th day of January, 2017, the Petition for Allowance of Appeal

is DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.